Citation Nr: 0205047	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left knee anterior cruciate ligament (ACL) 
reconstruction.

2.  Entitlement to a rating in excess of 10 percent for 
cervical spine arthritis.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified service from June 1988 to September 
1992 and subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May and June 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied claims of entitlement 
to increased ratings for the above listed disabilities and to 
a TDIU.  The veteran testified at an RO hearing in November 
1999.

In an August 1999 VA Form 9, the veteran requested a Travel 
Board hearing.  Later, in a September 2000 statement, he 
withdrew his hearing request.  See 38 C.F.R. § 20.704(e) 
(2001). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's increased rating 
claims.

2.  The veteran's left knee disability is manifested by two 
3-inch well-healed scars, mild instability on the medial side 
with valgus stressing, anterior ligament laxity, and 
subjective complaints of pain with flexion to 110 degrees and 
extension to 0 degrees, approximating no more than moderate 
recurrent lateral instability.

3.  The two 3-inch scars, residuals of the veteran's service-
connected left knee ACL reconstruction, are not shown to be 
any of the following: poorly nourished with repeated 
ulceration; objectively painful or tender; productive of 
compensable limitation of function of the left knee.

4.  The veteran's cervical spine disability is manifested by 
arthritis and approximates severe limitation of motion.

5.  The veteran's low back disability is manifested by 
arthritis and causes nearly severe limitation of motion.

6.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left knee anterior cruciate ligament 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.14, 
4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for a rating of 30 percent rating for 
cervical spine arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5290 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for a rating of 40 percent for degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.71a, Diagnostic Codes 5292, 5295 (2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 4.16 (2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is satisfied that all relevant facts 
have been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA) [codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)].  Regulations implementing the 
VCAA have been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  In this connection, the Board finds 
that the various non-VA and VA radiographic studies, Social 
Security Administration (SSA) records and examination 
reports, and VA outpatient treatment records and the March 
1999 VA examination report, which described the status of the 
veteran's disabilities, are adequate for rating purposes and 
a remand is not warranted.  The Board also finds that the 
requirements regarding notice to the veteran pursuant to the 
VCAA have been satisfied by the June 1999 statement of the 
case and subsequent supplemental statements of the case the 
RO provided to the veteran and his former representative, 
which gave notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.

II.  Increased Ratings

Service medical records show that, in early 1990, the veteran 
slipped on ice resulting in internal derangement of the left 
knee.  In August 1990, the veteran underwent surgical 
reconstruction of the left knee.  He showed good progress 
with physical therapy, but with time his graft stretched and 
became loose.  A November 1991 Medical Evaluation Board 
report showed left knee ACL deficit treated with 
reconstruction with minimal residual instability present.  A 
history of low back pain was noted on a podiatry consultation 
report in August 1992 and in an October 1992 National Guard 
physical examination report.  National Guard records show 
that, in May 1993, the veteran was treated for an injury to 
the thoracic area of his back while on active duty for 
training.  

In an April 1993 rating decision, the RO, in pertinent part, 
granted service connection for residuals of status post left 
ACL reconstruction with increased laxity of ACL and assigned 
an initial 10 percent disability rating, effective from 
September 1992.  A December 1992 VA examination report showed 
a diagnosis of lumbar spine strain and subsequent VA 
examinations showed X-ray findings of degenerative changes 
and disc space narrowing and a diagnosis of degenerative 
joint disease of the lumbar spine, which could not be 
dissociated from symptoms first noted in 1992.  In January 
1994, based on the Hearing Officer's September 1993 decision, 
the RO increased the initial rating to 20 percent for 
residuals of status post left ACL reconstruction with 
increased laxity of ACL, granted service connection for 
degenerative joint disease of the lumbar spine and assigned 
an initial 10 percent rating, effective from September 1992.  
A June 1998 VA examination report showed that the veteran had 
symptoms and manifestations of cervical spine arthritis 
before his May 1993 back injury and that that injury 
aggravated the veteran's cervical spine arthritis.  In an 
August 1998 rating decision, the RO granted service 
connection for cervical spine arthritis and assigned a 10 
percent rating, effective from June 1, 1994.  In a February 
1999 decision, the RO confirmed the 10 percent rating for 
cervical spine arthritis.  This rating was based on a 
December 1998 VA fee-basis examination report, which showed 
cervical flexion and extension to 10 degrees with pain, right 
and left lateral flexion to 15 degrees with pain and right 
and left rotation to 20 degrees with pain.  These ratings 
have remained unchanged.

VA outpatient treatment reports from December 1989 to August 
1999 show sporadic complaints of, and treatment for, knee, 
neck and back pain.  October 1993, X-rays show post surgical 
changes to the left knee with screw fixations but no evidence 
of acute fracture or dislocation and minimal vertebral 
marginal hypertrophic (degenerative) changes to the lumbar 
spine.  A December 1998 magnetic resonance imaging (MRI) 
study revealed cervical spondylosis with mild indentation on 
the thecal sac of the lower cervical spine due to 
degenerative ridging.  An October 1998 VA physical therapy 
progress note revealed that the veteran reported that some 
days he felt real stiff and other days were not so bad and 
that all he did was watch television and go hunting sometimes 
in the winter but he had trouble getting the game home.  Even 
though the veteran complained of onset of headache with any 
kind of head movement, the examiner indicated that the 
veteran's shoulder range of motion had improved, as well as 
his cervical mobility.  Records for 1999 show treatment 
primarily for plantar fasciitis.

At the December 1998 VA examination, the veteran stated that 
he had constant pain, that, even on anti-inflammatory 
medication, his neck and back had not improved, and that he 
was unable to operate a fork lift, push a lawn mower, climb 
stairs or garden.  On examination, the veteran had an 
abnormal gait.  Cervical flexion and extension was to 10 
degrees with pain; right and left lateral flexion was to 15 
degrees with pain and right and left rotation was to 20 
degrees with pain.  Lumbar flexion and extension were to 45 
and 10 degrees, respectively, with pain.  The examiner 
indicated that the veteran had very limited neck movement and 
was in obvious pain.  

At a March 1999 fee-basis VA examination, the veteran 
reported that following left knee surgery in 1990 he was in 
physical therapy for about 1 1/2 years and wore a brace.  He 
said that he was told that the "graft" stretched but no 
further surgery had been done.  The veteran indicated that he 
still had a brace but did not use it very often.  He reported 
that he did not get on roofs or ladders and had to be careful 
walking up and down stairs, especially down, because of left 
knee instability.  The veteran indicated that his left knee 
was weaker than the right and that he had lost muscle in his 
leg because of the 1990 injury.  He complained of occasional 
swelling and pain and a feeling that his left knee shifts 
sideways without any noise.  The veteran stated he took 
Piroxicam for his joints and Tylenol for pain and had not had 
any recent treatment.  

With regard to his neck, he complained of constant stiffness, 
pain and limited motion accompanied sometimes by muscle 
spasms.  The veteran stated that he had difficulty turning 
and rotating his neck, when looking to the rear or backing up 
while driving.  He also complained of chronic low back 
stiffness and pain and difficulty at night.  The veteran 
indicated that lifting bothered him and that his bending was 
limited.  He related episodes of sitting that bothered his 
back and legs when he went hunting.  The veteran did not show 
any obvious pain behavior during the interview.  On 
examination, the veteran was markedly overweight.  His 
walking gait was all right but he walked in a somewhat mild 
to moderate forward stooped position.  He was able to walk on 
heels and toes with some moderate effort.  The left knee 
revealed no deformity, crepitation during motion, swelling, 
or increased heat.  There were two well healed, surgical 
scars, one anterolaterally and one anteriorly in the midline, 
which were part of the anterior cruciate reconstruction.  
Left knee flexion was to 110 degrees and extension was to 0 
(zero) degrees.  Mild instability was present on the medial 
side of the left knee with valgus stressing.  There also was 
some mild anterior drawer sign indicating some anterior 
ligament laxity.  Knee and ankle reflexes were equal and 
active.  The neck showed quite significant limitation of 
motion with flexion to 50 degrees (65 is normal), extension 
to 30 degrees (50 is normal), left and right rotation to 40 
degrees (80 is normal), and right and left lateral tilt to 25 
degrees (40 is normal).  Otherwise, there was no 
malalignment.  

The veteran complained of mild tenderness with palpation of 
the neck and paracervical muscles.  At the apparent extremes 
of neck motion, he complained of tightness and discomfort.  
Examination of the hands and arms was unremarkable.  
Examination of the low back showed no muscle spasm or 
scoliosis.  The veteran could lumbar flex to 70 degrees (95 
is normal) within eight inches of touching the floor.  
Extension was to 10 degrees (35 is normal); and right and 
left lateral tilt were to 30 degrees (40 is normal).  At the 
apparent extremes of motion, he complained of tightness and 
discomfort generally throughout the lumbar area.  Straight-
leg raising in a sitting position caused complaints of 
tightness and discomfort in the posterior thighs but nowhere 
else.  Pinprick sensation was easily felt in the legs, a 
little more sharply on the right than the left.  Left knee X-
rays showed two screws in the distal femur and one in the 
proximal tibia, secondary to surgery.  The joint surfaces 
revealed mild irregularity indicating early degenerative 
arthritis in the left knee.  No osteophytes or loose bodies 
were seen in the left knee.  Cervical spine X-rays showed 
only the upper half of the cervical spine due to a lot of 
soft tissue overlying the lower cervical spine in the 
shoulder area and revealed no evidence of problem with the 
vertebral bodies or disc spaces and no osteophytes or signs 
of arthritis.  Lumbar spine X-rays showed very minimal 
narrowing of L5-S1 disc space.  All vertebral bodies were 
normal without compression deformity.  There was no 
spondylolisthesis and no osteophytes.  The impression was 
some complaints of left knee instability and discomfort with 
some limitation of his activities and soreness and stiffness 
and limited motion in the neck and low back.  The examiner 
added that he could not be exactly sure what was causing the 
veteran's neck and low back stiffness.

At an April 1999 SSA examination, the veteran's chief 
complaints revolved around his back, neck and knees.  The 
veteran stated that he did not use an assistive device and 
indicated that he woke up three times nightly due to 
discomfort in his back.  His symptoms reportedly worsened in 
cold and wet weather.  He complained of morning stiffness for 
fifteen minutes in his lower back, neck and knees.  Moist 
heat helped all joints.  The veteran indicated that he could 
only mow for a short time and that he had difficulty turning 
his head while driving and was unable to hold a gun, go 
fishing, or to walk on uneven ground.  The veteran took 
Piroxicam and Tylenol.  On examination, there was no 
periarticular muscle wasting.  There was pain in the left 
knee with slight anterior movement of the knee on testing.  
Range of motion of all joints test was normal without 
redness, effusion, or active inflammation except for 
dorsolumbar range of motion, which was noted as flexion to 70 
degrees and extension, right and left lateral flexion and 
right and left rotation to 20 (30 is normal).  Neurological 
testing was unremarkable.  The veteran had mild difficulty 
getting on and off the examining table and moderate 
difficulty squatting, rising from a sitting position, and 
hopping.  The impression was arthralgias status post ACL 
repair.  The examiner indicated that there was pain in the 
left knee with slight anterior movement but no obvious 
instability.  Gait was wide-based, favoring the left.  
Station was stable with no assistive device required.  There 
was limited range of motion of the lumbar spine.  X-rays of 
the lumbar spine showed minimal narrowing of the L3-L4 disc 
space with truly minor end plate osteophytosis and minor 
lower thoracic "degenerative disc disease."  X-rays of the 
left knee show evidence of prior surgery but appeared 
otherwise normal.  X-rays of the cervical spine were within 
normal limits.

At a November 1999 RO hearing, the veteran testified that 
that he had problems with his left knee going up and down 
stairs; that it gave out if he was not supporting himself or 
when lifting; that he had to be careful on icy and slick 
surfaces; that when he got tired his left knee popped out, 
which happened about twelve times a year; that, when his knee 
gave out, it was stiff for a couple of days and he twisted it 
a bit to relieve the stiffness.  He indicated that he did not 
wear a knee brace because his physicians said that he wore 
them out and they wanted him to walk on his knee and do 
exercises to strengthen it.  The veteran added that his knee 
had been essentially the same for the last two years.  With 
regard to his back disabilities, the veteran testified that 
that his low back had worsened over the last two years and 
caused him trouble when bending to pick things up and when 
lifting.  He stated that prolonged sitting resulted in 
numbness in his buttocks, pain and muscle spasms in his legs, 
and, when on a comfortable chair, his legs fell asleep.  The 
veteran indicated that he had muscle spasms daily, that he 
took medication (Tylenol) for his daily back pain and that he 
felt that his left knee condition aggravated his lower back 
because he tried to compensate by not putting pressure on his 
other side.  He testified that he had increased trouble 
moving his head from right to left and up and down; that his 
neck hurt and he had to turn his whole body right or left 
because of neck stiffness; and that he could bend it only so 
far left or right, which gave him trouble while driving.  The 
veteran added that he had sharp, stabbing pains down his neck 
to his lower back and that his back tightened up.  He 
indicated he was last treated for his back conditions in 
1998.  

The veteran asserts that he has increased pain and 
instability in his left knee and that his cervical and lumbar 
spine disabilities are far more disabling than the current 
disability ratings indicate.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis, substantiated by X-ray findings, is 
rated as degenerative arthritis according to the limitation 
of motion which results.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2001).  When there is some limitation of 
motion, which would be rated noncompensable under a 
limitation-of-motion diagnostic code, a 10 percent rating may 
be assigned for each major joint affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  The Board further observes that painful motion of 
a major joint caused by degenerative arthritis, where the 
arthritis is established by X-rays, is deemed to be limited 
motion and entitled to a minimum 10-percent rating even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

A.  Left Knee

The veteran's knee disorder is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which provides criteria for knee impairments.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation is assigned for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims for increased evaluations for knee 
disabilities.  These GC opinions reflect that, when a veteran 
has X-ray evidence of arthritis and knee symptomatology that 
is rated under Diagnostic Code 5257, he may be evaluated 
separately under Diagnostic Codes 5003 and 5257 provided 
additional disability is shown.  VAOPGCPREC 23-97; VAOGCPREC 
9-98.  Additional disability is shown when a veteran meets 
the criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
Diagnostic Code 5261.  VAOGCPREC 9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under Diagnostic Code 
5003 and 38 C.F.R. § 4.59, when a veteran technically has 
full range of motion that is inhibited by pain. VAOGCPREC 9-
98 at paragraphs 4, 6; see also Lichtenfels, 1 Vet. App. at 
488.

For the reasons that follow, the Board believes that the 
veteran's left knee disability more nearly approximates the 
current 20 percent rating assigned under Diagnostic Code 
5257.  On examination, in March 1999, there was no left knee 
deformity, swelling or increased heat.  Left knee flexion was 
to 110 degrees and extension to 0 (zero) degrees.  Normal 
range of knee motion is from 0-140 degrees.  See 38 C.F.R. § 
4.71, Plate II.  The left knee did have some mild instability 
on the medial side with valgus stressing and some anterior 
ligament laxity.  Knee reflexes were equal and active.  Left 
knee X-rays showed early degenerative arthritis.  The 
impression was continuing complaints of left knee instability 
and discomfort with some limitation in his activities.  On 
examination, in April 1999, there was pain in the left knee 
with slight anterior movement, but range of motion was normal 
without redness, effusion or active inflammation or 
instability noted.  His gait was wide-based, favoring the 
left.  The veteran had mild difficulty getting on and off the 
examining table and moderate difficulty squatting, rising 
from a sitting position, and hopping.  April 1999 knee X-rays 
appeared normal.  The impressions included status post left 
knee surgery, stable with no assistive device required and 
arthralgias status post ACL repair.  These findings are 
indicative of slight to moderate lateral instability 
warranting a 20 percent rating under Diagnostic Code 5257.  
However, they do not support an evaluation in excess of the 
currently assigned 20 percent under Diagnostic Code 5257, 
because the veteran's symptoms do not approach severe lateral 
instability or recurrent subluxation particularly in light of 
no instability found at the April 1999 examination.

In the absence of evidence of severe subluxation or 
instability, the Board may not assign a higher rating under 
Diagnostic Code 5257.  The Board also may not assign a higher 
rating under 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet. App. at 204-05, because Diagnostic Code 5257 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

Alternatively, evaluating his left knee on the basis of 
limitation of motion, an increase is still not warranted.  
The veteran's subjective complaints were noted and, on range 
of motion testing in March and April 1999, extension was full 
and flexion ranged between 110 and 140 degrees.  Normal 
flexion is to140 degrees.  Limitation of knee motion is rated 
under Diagnostic Codes 5260 and 5261.  Where flexion is 
limited to 45 degrees or extension is limited to 10 degrees, 
a 10 percent evaluation will be assigned.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2001).  Thus, the 
evidence does not support an increased rating based on 
limitation of knee motion.  In addition, the Board also notes 
that a rating, in excess of 20 percent is not warranted under 
Diagnostic Codes 5256 or 5262, as there is no objective 
evidence of ankylosis of the left knee or impairment of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262 (2001).

The record also includes inconclusive evidence as to whether 
the veteran suffers from arthritis of the left knee.  Since 
the veteran is not service connected for arthritis of the 
left knee and in the absence of medical evidence that his 
questionable arthritis of the left knee is related to 
service, the Board finds that a separate rating under the 
provisions of Diagnostic Codes 5003 and 5010 is not 
warranted.  

The Board has considered a separate rating for surgical scars 
under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-5.  Diagnostic Code 7803 
provides for a maximum 10 percent disability rating for 
superficial scars that are poorly nourished and accompanied 
by repeated ulcerations, while Diagnostic Code 7804 provides 
for a maximum 10 percent disability rating for superficial 
scars that are tender and painful on objective demonstration.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  
Diagnostic Code 7805 notes that a scar may be rated on the 
basis of limitation of function of the affected part.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).  The objective 
medical evidence of record shows that the veteran's scars are 
asymptomatic, including the absence of any of the specific 
manifestations listed under the schedular criteria of 
Diagnostic Codes 7803-5. These scars are not tender, subject 
to repeated ulceration or productive of limitation of 
function as described earlier.  Therefore, the Board finds 
that a separate rating for his surgical scars is not 
warranted under these diagnostic codes.

As the preponderance of the evidence is against an increased 
rating, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).

B.  Cervical and Lumbar Spine

The veteran's cervical and lumbar spine disabilities have 
been rated at 10 percent for traumatic arthritis under 
Diagnostic Codes 5010-5290 and Diagnostic Codes 5010-5292, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5292 (2001).  Slight limitation of motion is 
rated as 10 percent disabling; moderate limitation of motion 
is rated as 20 percent disabling; and severe limitation of 
motion is rated as 30 percent disabling for the cervical 
spine and 40 percent disabling for the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5292.  

In this case, the Board also has considered evaluating the 
veteran's cervical spine disability under Diagnostic Code 
5293 and his low back disability under Diagnostic Codes 5293 
and 5295.  Under Diagnostic Code 5293 for intervertebral disc 
syndrome, a 10 percent evaluation is warranted for mild 
attacks; a 20 percent rating is merited for moderate 
recurring attacks; and a 40 percent evaluation is assigned 
for severe recurring attacks, with intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc symptoms, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. 4.71(a), Diagnostic Code 5293 (2001).

Lumbosacral strain is rated under Diagnostic Code 5295.  38 
C.F.R. 4.71, Diagnostic Code 5295 (2001).  This diagnostic 
code provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The veteran cannot be rated separately under Diagnostic Codes 
5293 and 5290 for his cervical spine or under Diagnostic 
Codes 5293 and 5292 for his lumbar spine because these codes 
all contemplate limitation of motion.  See 38 C.F.R. §§ 4.14, 
4.71, Diagnostic Codes 5290, 5292, 5293; VAOPGCPREC 36-97; 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board finds that the evidence supports a grant of a 30 
percent rating for the veteran's cervical spine arthritis.  
The veteran's cervical spine (neck) disability is manifested 
by consistent complaints of pain and the veteran testified 
that he had increased trouble moving his head from right to 
left and up and down.  The  December 1998 VA examination 
report shows cervical flexion and extension to 10 degrees 
with pain, right and left lateral flexion to 15 degrees with 
pain and right and left rotation to 20 degrees with pain and 
the VA examiner noted that the veteran's limitation of motion 
was quite significant and was accompanied by discomfort and 
stiffness.  His symptomatology thus approximates severe 
limitation of motion of the cervical spine, when coupled with 
the veteran's neck pain and stiffness, warranting no more 
than a 30 percent rating under Diagnostic Code 5290 and 
moderate degenerative disc disease, with recurring attacks, 
of the cervical spine warranting a 20 percent evaluation 
under Diagnostic Code 5293.  A 40 percent rating contemplates 
severe disc disease with recurring attacks with intermittent 
relief, which has not been shown.  A more beneficial result 
is not available under Diagnostic Code 5290 for limitation of 
motion of the cervical spine as 30 percent is the maximum 
allowable rating.

In addition, the Board has considered the veteran's 
complaints of pain and stiffness in the morning.  Although 
the veteran indicates that moist heat provides some relief, 
the Board concludes that his symptomatology approximates 
severe limitation in range of motion when pain is considered, 
indicating that a 30 percent rating is warranted under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-06.  The Board also notes that Diagnostic 
Code 5293 contemplates characteristic pain associated with 
intervertebral disc syndrome, but rates such symptoms on the 
basis of the frequency and severity of attacks and whether 
there is intermittent relief.  With the objective clinical 
findings of record, the Board concludes that no more that a 
20 percent schedular rating under Diagnostic Code 5293 is 
warranted and finds that a 30 percent rating under Diagnostic 
Code 5290 adequately compensates the functional impairment 
due to pain.

As for the possibility of a rating in excess of 30 percent 
under another diagnostic code, in order to warrant an 
evaluation in excess of 30 percent under Diagnostic Codes 
5286 or 5287, the veteran would have to demonstrate that his 
cervical spine was ankylosed (complete bony fixation) at an 
unfavorable angle.  However, there is no evidence of 
ankylosis of the cervical spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286 or 5287 (2001).

The Board finds that the evidence supports a grant of a 40 
percent rating, and no more, for the veteran's service-
connected low back disability.  At the December 1998 VA 
examination, the veteran's lumbar flexion and extension were 
to 45 and 10 degrees, respectively, with pain.  The Board 
observes that the veteran has made consistent complaints of 
low back pain, including complaints of pain with sciatica.  
The complaints appear to be consistent with the March 1999 
findings of tightness and discomfort in the posterior thighs 
on straight-leg raising in a sitting position and X-ray 
findings showing degenerative disc disease with narrowing at 
L3-L4 and L5-S1.  The March 1999 examination report suggests 
some improvement and the Board recognizes that the evidence 
does not show an overall disability picture fully consistent 
with the criteria for assignment of a 20 percent rating under 
Diagnostic Code 5293.  Even so, the Board finds that the bulk 
of the objective medical evidence shows that the veteran's 
disc condition is more than mild.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that his low back disability symptomatology more closely 
approximates the criteria under Diagnostic Code 5293 for a 20 
percent rating, and no more.   

In making this determination, the Board finds that the 
preponderance of the evidence is against the next higher 
rating of 40 percent under Diagnostic Code 5293.  Severe, 
recurring attacks of intervertebral syndrome with 
intermittent relief have not been demonstrated, as the April 
1999 neurological testing was unremarkable, indicating that 
there is no medical evidence of neurological findings 
sufficient to warrant a rating in excess of 20 percent under 
Diagnostic Code 5293.

With regard to Diagnostic Code 5292 for limitation of motion, 
the record shows limitation of motion more than moderate but 
less than severe.  The Board acknowledges the veteran's long-
term complaints of pain with movement of his low back, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The March 
1999 examiner did note discomfort and stiffness and some 
limited motion in the low back and the April 1999 examiner 
noted that there was limited range of motion of the lumbar 
spine.  Both examiners found that the veteran could flex to 
70 degrees (95 is normal), and extend to 10 degrees in March 
1999 and to 20 degrees in April 1999.  In March 1999, the 
veteran exhibited lateroflexion of 30 degrees, while in April 
1999 it was 20 degrees.  Moreover, the December 1998 examiner 
clearly reported very substantial loss of lumbar mobility.  
There also appears to be additional functional loss due to 
pain that would further limit motion so as to approximate 
severe limitation of motion as required for a 40 percent 
rating under Diagnostic Code 5292.  

Finally, with respect to the veteran's entitlement to a 
higher evaluation under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, the Board notes that the veteran's complaints of pain 
are specifically contemplated in the criteria of Diagnostic 
Code 5295.  Although the VA examination report shows 
subjective complaints of pain at extremes of motion in the 
lumbar spine, there is no evidence of loss of muscle strength 
or atrophy.  There is no medical evidence to show that pain, 
flare-ups of pain, or any other symptom further limits such 
motion so as to support a rating in excess of 40 percent 
under the applicable rating criteria.  The pathology and 
objective observation of the claimant's behavior do not 
satisfy the requirements for an evaluation in excess of 40 
percent applying 38 C.F.R. §§ 4.40 and 4.45.  Moreover, the 
veteran is in receipt of the highest possible schedular 
evaluations for limitation of motion of the cervical and 
lumbar spines. 

Finally, the Board finds that in this case, the picture for 
each of the individual disabilities standing alone is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's knee, neck and low back 
disabilities by themselves have resulted in frequent 
hospitalizations or have caused marked interference in his 
employment beyond that accounted for by the assigned ratings.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  TDIU

The veteran has alleged that he is unable to work because of 
his service-connected disabilities and seeks a total rating 
based upon individual unemployability (TDIU) due to those 
disabilities.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In order to establish entitlement to a TDIU due 
to service-connected disabilities, there must be impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In light of the above increased ratings for his cervical and 
lumbar spine disabilities, the veteran now meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  In addition to psoriasis and 
musculocontraction headaches, rated as noncompensably 
disabling, the veteran is service connected for bilateral pes 
planus, rated as 10 percent disabling; a left knee 
disability, rated as 20 percent disabling; cervical spine 
arthritis, rated as 30 percent disabling; and degenerative 
joint disease of the lumbar spine, rated as 40 percent 
disabling.  The combined disability rating is 70 percent.  
38 C.F.R. §§ 4.25, 4.26 (2001).  Therefore, the veteran's 
disability ratings do meet the criteria of 38 C.F.R. 
§ 4.16(a), in that they are ratable at 70 percent or more.  
To assign a total rating under 38 C.F.R. § 4.16(a), however, 
there also must be a finding that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
service-connected disability.

The veteran graduated from high school and had additional 
training as a truck driver.  He has worked as a truck driver, 
tractor driver and factory worker.  

The evidence in the record shows that the veteran's service-
connected disabilities render him unemployable.  Employment 
records from Public Works at Fort Riley, Kansas show that the 
veteran's temporary employment was terminated due to 
inability to meet the physical requirements of the position.  
Based on an April 1995 medical examination, an ALJ for the 
SSA determined that the veteran was restricted from lifting 
more than ten pounds, walking more than one hour, standing 
more than five minutes, sitting more than twenty minutes or 
bending, stooping or kneeling.  As a result, the ALJ found 
that the veteran's service-connected residuals of a back 
injury and surgery with arthralgias prevented him from 
performing his past relevant work and that he did not have 
skills transferable to other work within his functional 
capacity, rendering him unemployable and disabled as defined 
by the Social Security Act, since February 16, 1994.  Based 
on an April 1999 medical examination, an SSA hearing officer 
found that the veteran had not demonstrated medical 
improvement and that his impairments significantly reduce his 
ability to function and continued the veteran's SSA benefits 
in a January 2000 determination.  

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a TDIU due to service connected disabilities have been 
met.

	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 20 percent for residuals of a left knee 
anterior cruciate ligament reconstruction is denied.

A 30 percent rating for cervical spine arthritis is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

A 40 percent rating for degenerative joint disease of the 
lumbar spine is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.







		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



